DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 21, 2020 and January 15, 2021 have been entered.
Claims 1-7, 9, 11-15, 20-22 and 24-28 are currently being examined.
 
Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, the Specification only discloses metallic springs and/or coils. As claimed, the springs can be formed from any material. Thus, this limitation is broader than supported by the Specification.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11-15, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-143938 A in view of evidence provided by the Polydimethylsiloxane properties document and the Calcium Silicate definition. A machine translation of JP 2000-143938 A is provided with this Office Action. A copy of the abstract and the original Japanese document of JP 2000-143938 A was provided by Applicants as part of the April 28, 2020 IDS. 
Regarding claims 1 and 3-5, JP 2000-143938 A (Paragraphs 5-7) teaches a curable, solid powder coating composition comprising an epoxy resin (film-forming resin), a curing agent for the epoxy resin, and silicone rubber stress relieving agents. The usable epoxy resins (Paragraphs 7-10) include resins with at least two epoxide groups and at least one hydroxyl group. The curing agents (Paragraphs 11-14) can prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The silicone rubber can be polydimethylsiloxane particles, since R of the formula can be methyl (Paragraph 20). These particles would be a vulcanized rubber as used in the instant application (see Paragraph 33 of the instant Specification). The particles can, but are not required to be surface treated with a coupling agent (Paragraph 20). Without this coupling agent, the particles would not have a functional group that would react with the other components and the particles would not be core-shell particles. As evidenced by the Polydimethylsiloxane properties document, the glass transition temperature of polydimethylsiloxane is from 145-150 °K (-128 to -123 °C).
Regarding claim 2, while JP 2000-143938 A does not explicitly state the Tg of the film-forming resin, the epoxy resins of JP 2000-143938 A can be the same as those used in the instant application. Further, JP 2000-143938 A (Paragraph 10) teaches choosing a high Tg resin. Given that the epoxy can be the same as those used and that the Tg of the resin can be chosen depending on the application, the teachings of JP 2000-143938 A would encompass resins with a Tg as claimed. 
Regarding claims 6 and 7, the usable epoxy resins (Paragraphs 7-10) include resins with at least two epoxide groups and at least one hydroxyl group and can include 
Regarding claim 9, the silicone rubber powder (Paragraph 20) is used at 3 to 20 parts by weight with respect to the epoxy resin. The epoxy is a solid (Paragraph 7). The amount of the rubber powder in the overall composition would be less than the above weight range, since the other components would add to the overall weight of the composition. Thus, the amount of rubber particles will be less than 40 weight % of the solids of the coating composition. 
Regarding claim 11, the composition can further comprise pigment particles (Paragraph 21).
Regarding claim 12, the composition of JP 2000-143938 A is not required to comprise fiberglass.
Regarding claim 13, the composition can further comprise carbon fiber (needle-shaped inorganic filler) as an inorganic filler (Paragraph 19).
Regarding claim 14, the composition of JP 2000-143938 A is not required to comprise a thermoplastic resin.
Regarding claim 15, the composition can comprise calcium silicate (Paragraph 19). Calcium is an alkaline earth metal and as evidenced by the Calcium Silicate definition, calcium silicate prevents corrosion.
Regarding claim 22, the composition can comprise polyethylene wax (Paragph 25). Polyethylene wax is a thermoplastic resin. 

Regarding claim 25, the composition can comprise polyethylene wax (Paragph 25). Polyethylene wax is a thermoplastic resin.
Regarding claim 26, the composition can comprise calcium silicate (Paragraph 19). Calcium is an alkaline earth metal and as evidenced by the Calcium Silicate definition, calcium silicate prevents corrosion.

Claims 1-4, 6, 7, 9, 11-15, 20, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah et al. (US 5,721,052) in view of Czornij et al. (US 7,649,044) and the Matador Rubber – Rubber Chemistry article with evidence provided by Pham et al. (Epoxy Resins) and with evidence provided by the Advanced Materials High Performance Components product literature.
Regarding claims 1, 3 and 4, Muthiah (Example 6) teaches a curable powder coating composition comprising Araldite GT7072, a bisphenol A/Epichorhydrin Type 2 epoxy resin. As evidenced by Pham (Pages 10-11), this resin would be an epoxy resin with two epoxide and multiple hydroxyl functional groups. The Example 6 composition further comprises a catalytic curing agent. This curing agent reacts with the epoxy groups (Column 5, lines 15-52, see also Pham, Section 16). Muthiah (Column 6, lines 25-38) teaches that the composition can comprise texturing agents can be rubber particles and lists some particles that can be chosen, but does not limit the rubber particles to those disclosed.

Czornij (Column 1, line 54 through Column 2, line 11) teaches coating compositions that use rubber particles to provide texturing. The particles can be vulcanized rubber particles with a size of less than 74 microns (Column 4, line 52 through Column 5, line 27) for optimal sprayability and can be rubber used in tires, such as polybutadiene. The use of these rubber particles is advantageous from an environmental and financial standpoint (Column 1, lines 46-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rubber particle of Czornij, as the rubber particles of Muthiah, in order to provide texturing particles with both environmental and financial benefits.
Muthiah in view of Czornij does not state the glass transition temperature of the rubber.
The Matador Rubber – Rubber Chemistry article (Page 19) teaches that the Tg of commercially produced polybutadiene rubber normally varies between -100 and -80 °C and is used in tires (Page 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a commercially available rubber, as the rubber of Muthiah in view of Czornij due to availability. Such a rubber would encompass glass transition temperatures as claimed.
While Muthiah in view of Czornij and The Matador Rubber – Rubber Chemistry article does not explicitly state that the rubber particles are not reactive with the other 
Regarding claim 2, as evidenced by the Advanced Materials High Performance Components product literature (Page 1, Resin Tg (Data) graph), Araldite® bisphenol A resins have a Tg higher than that claimed.
Regarding claims 6 and 7, the epoxy resin can be a mixture of two bisphenol A type resins of different epoxy equivalent weights (Muthiah, claim 2). As stated above, these resins would be epoxy resins with two epoxide and multiple hydroxyl functional groups and the curing agents of Muthiah are reactive with the epoxy groups.
Regarding claim 9, the rubber particles comprise less than 40 weight percent of the coating composition of Example 6.
Regarding claim 11, the composition of Muthiah can comprise pigments (Column 7, lines 6-7).
Regarding claims 12 and 14, the composition of Muthiah does not require either fiberglass or a thermoplastic resin (Column 3, lines 26-49).
Regarding claim 13, the composition can further comprise mica (Column 7, lines 20-32). Mica is a platy inorganic filler.
Regarding claim 15, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.

Regarding claim 22, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin. 
Regarding claim 24, the coating can be applied directly on a wood substrate (Column 10, lines 10-27).
Regarding claim 25, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin.
Regarding claim 26, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.
Regarding claims 27 and 28, the coating of Muthiah can be coated onto cold coil springs (Column 8, lines 32-37).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Muthiah et al. (US 5,721,052) in view of Czornij et al. (US 7,649,044) and the Matador Rubber – Rubber Chemistry article as applied to claim 1 above, and further in view of Böhmert et al. (US 5,507,928).
Regarding claims 20 and 21, as stated above, Muthiah, using the texturing particles of Czornij and the Matador Rubber – Rubber Chemistry article, teaches a curable coating composition that meets the limitations of claim 1. The coating of Muthiah can be used on metal substrates (Column 8, lines 32-37).

Böhmert (Column 2, lines 5-25) teaches that adding a wet coating below the powder coating provides a coating with good adhesion and mechanical properties. The substrate can be a metal (Column 11, lines 40-50). The wet layer first coating can comprise a zinc phosphate corrosion inhibiter (Column 5. Lines 49-64). Zinc is a transition metal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wet coating layer of Böhmert between the metal substrate and powder coating of Muthiah, in order to ensure that the coating has good adhesion and mechanical properties and inhibit corrosion of the metal substrate.

Response to Arguments
Applicant's arguments filed January 15, 2021 and January 21, 2020 have been fully considered but they are not persuasive. 
In the remarks filed January 15, 2021, Applicants argue that the support for new claim 28 is in Paragph 51 of the Specification. However, as set forth above, the claim language is broader than supported by the Specification. 
Due to amendments to the claims, the rejections from the October 23, 2019 Office Action have been amended or withdrawn and replaced by those set forth above. 
In the remarks filed January 21, 2020, Applicants argue that the particles disclosed in Muthiah et al. (US 5,721,052) are larger than those of Czornij et al. (US 7,649,044). However, Muthiah does not limit the rubber particles to the particular 
Applicants argue that the obviousness statement discussed the size of the clay particles of Czornij. However, the cited section of the Office Action was a response to argument, not the obviousness statement set forth in the rejection. Further, that argument set forth that Czornij (Column 1, line 54 through Column 2, line 11) teaches coating compositions that use rubber particles to provide texturing. Thus, it would be recognized that particles in the size range of Czornij can provide a textured coating.
Applicants argue that the Declaration under 37 CFR 1.132 filed January 21, 2020 shows that the clay and rubber particles provide different texturing mechanisms. 
The Declaration under 37 CFR 1.132 filed January 21, 2020 is insufficient to overcome the rejection over Muthiah et al. (US 5,721,052) in view of Czornij et al. (US 7,649,044) and the Matador Rubber – Rubber Chemistry article as set forth in the last Office action because: there is no distinction in Muthiah regarding the texturing mechanism being different for differing texturing agents. Muthiah states “It is believed that the texturing agent contributes to the high viscosity and low melt flow of the powder coating composition leading to the textured finish and, thus, provides for better edge coverage and hiding of surface imperfections of wood substrates.” Both the rubber particles and the clay are disclosed as being usable texturing agents. Thus, the reference does not appear to disclose different mechanism for the different agents. Further, there is no disclosure in Muthiah of the particles protruding from the coating as characterized by the Declaration.

Further, newly cited JP 2000-143938 A (Paragraphs 29-30) teaches pulverizing powder coating particles containing silicone resin. As evidenced by the Polydimethylsiloxane properties document, the glass transition temperature of polydimethylsiloxane is from 145-150 °K (-128 to -123 °C). These particles have a Tg lower than the particles of Czornij and the Matador Rubber – Rubber Chemistry article, but do not keep the powder coating from being pulverized. 
Applicants argue that the Matador Rubber article does not describe the particles as being suitable for grinding or powder coating and that the lower Tg particles would not be usable in the composition of Muthiah. However, note that while the Matador Rubber article do not disclose all the features of the present claimed invention, the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely glass transition temperature of the rubber used in tires, and in combination with the primary reference which already discloses using rubber particles, discloses the presently claimed invention. The arguments directed to the lower Tg rubber of the Matador Rubber article are addressed above. 
Applicants request for rejoinder is noted. However, no claims are currently deemed allowable, so rejoinder will not be considered at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




March 5, 2021